Case 2:20-bk-21020-BR         Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59              Desc
                               Main Document    Page 1 of 21

  1 TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2 CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com
  3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Ste. 1700
  4 Los Angeles, California 90067
  5 Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  6
      Attorneys for Jason M. Rund
  7 Chapter 7 Trustee
  8                            UNITED STATES BANKRUPTCY COURT
  9
                                CENTRAL DISTRICT OF CALIFORNIA
 10
                                        LOS ANGELES DIVISION
 11
 12    In re                                         Case No. 2:20-bk-21020-BR

       THOMAS VINCENT GIRARDI,                       Chapter 7
 13
                                                     CHAPTER 7 TRUSTEE’S MOTION TO
 14                                   Debtor.        APPROVE COMPROMISE UNDER FRBP
                                                     9019; MEMORANDUM OF POINTS AND
 15                                                  AUTHORITIES AND DECLARATION IN
                                                     SUPPORT THEREOF
 16
 17                                                  Date: [No Hearing Required]
                                                     Time:
 18                                                  Place: Courtroom 1668
                                                            Roybal Federal Building
                                                            255 E. Temple Street
 19                                                         Los Angeles, CA 90012
 20
 21
 22 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
 23 JUDGE:
               Jason M. Rund, the Chapter 7 Trustee (the “Girardi Trustee”) for the estate of Thomas
 24
      Vincent Girardi, debtor herein (“Debtor”), hereby moves this Court for an order pursuant to
 25
      Rule 9019 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 9013-1(o),
 26
      approving the Agreement by and among himself, Elissa D. Miller, solely in her capacity as the
 27
      Chapter 7 Trustee of the bankruptcy estate of Girardi Keese (the "GK Trustee”), and the Roy T.
 28

                                                      1
Case 2:20-bk-21020-BR          Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                    Desc
                                Main Document    Page 2 of 21

  1 Eddleman Living Trust, Under Agreement dated August 17, 2000 (the "Eddleman Trust"),
  2 concerning the marketing and sale of two airplanes (the “Airplanes”).1
  3           The Agreement provides, in pertinent part, as follows:

  4           1.      The Eddleman Trust is vested with authority to market and sell the Airplanes.

  5           2.      The Eddleman Trust shall be reimbursed for certain payments it has made on

  6 behalf of the related debtors (the “Reimburseable Expenses”) from the sale of the first of the two
  7 Airplanes.
  8           3.      Proceeds from the sale of the Airplanes shall be distributed as follows:

  9                   a.      Broker’s commissions and other costs of sale;

 10                   b.      Payment of the Reimburseable Expenses to the Eddleman Trust;

 11                   c.      Balance shall be divided equally among the Eddelman Trust, the Girardi

 12                   Trustee for the benefit of the Debtor’s bankruptcy estate and the GK Trustee for

 13                   the benefit of the Girardi Keese bankruptcy estate.

 14           4.      The Agreement is subject to Bankruptcy Court approval.

 15           5.      The parties shall release each other from claims relating to the Airplanes.

 16           This Motion is made pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 17 Procedure on the grounds that the Girardi Trustee, in the exercise of his business judgment, has
 18 determined that the Agreement is in the best interests of the estate. The Agreement allows the
 19 Girardi Trustee to receive proceeds from the sale of certain valuable assets which are currently
 20 in the name of a non-debtor entity and resolves disputes with the other parties to the Agreement
 21 over this estate’s actual interest in the Airplanes. Accordingly, the Girardi Trustee submits that
 22 the compromise is fair and reasonable and should, therefore, be approved by the Court.
 23           In support of this Motion, the Girardi Trustee will rely on these moving papers, the

 24 Memorandum of Points and Authorities and Declaration of Jason M. Rund attached hereto, the
 25 pleadings and orders on file in this bankruptcy case, and such other and further evidence and
 26 argument as may be made.
 27
 28           1
                A similar motion was filed in the related case Girardi Keese on May 11, 2021 by Elissa Miller,
      in her capacity as the Chapter 7 trustee of that case.
                                                         2
Case 2:20-bk-21020-BR     Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                Desc
                           Main Document    Page 3 of 21

  1       Accordingly, the Girardi Trustee respectfully requests that the Court enter an order:

  2       1.     Granting the Motion;

  3       2.     Approving the Agreement;

  4       3.     Authorizing and directing the Girardi Trustee, the GK Trustee, and the Eddleman

  5              Trust to take any other steps necessary to effectuate the Agreement; and

  6       4.     Providing such other and further relief as is just and proper.

  7 DATED: May 17, 2021                 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

  8                                     By: /s/ Carmela T. Pagay
                                                CARMELA T. PAGAY
  9                                             Attorneys for Jason M. Rund
 10                                             Chapter 7 Trustee

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   3
Case 2:20-bk-21020-BR        Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59              Desc
                              Main Document    Page 4 of 21

  1                      MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                 I.
  3                                    STATEMENT OF FACTS
  4 A.       Background Of Bankruptcy Cases
  5          An Involuntary Petition was filed against Thomas Vincent Girardi, debtor herein
  6 (“Girardi” or “Debtor”), on December 18, 2020 (the “Petition Date”), by petitioning creditors
  7 Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio and Kimberly Archie (the
  8 “Petitioning Creditors”). On the same date, the Petitioning Creditors also filed a Chapter 7
  9 Involuntary Petition against the Debtor’s law firm, Girardi Keese (“GK”), commencing Case
 10 No. 2:20-bk-21022-BR (the “Girardi Keese Case”).
 11          On December 24, 2020, the Petitioning Creditors filed an emergency motion for
 12 appointment of an interim trustee in this case [Doc 13], which was granted by this Court on
 13 January 5, 2021 [Doc 39]. On January 6, 2021, the United States Trustee appointed Jason M.
 14 Rund (“Girardi Trustee”) as the interim Chapter 7 Trustee for this bankruptcy case. On
 15 January 13, 2021, the Order for Relief was entered [Doc 64], and the Girardi Trustee was
 16 reappointed.
 17          In the Girardi Keese Case, Elissa D. Miller (the “GK Trustee”) was appointed as the
 18 interim Chapter 7 Trustee on January 6, 2021. On January 13, 2021, the Order for Relief was
 19 entered in that case, and the GK Trustee was reappointed.
 20 B.       The Airplanes And Ownership Thereof And The Eddleman Trust’s Role
 21          G & E Partners LLC is the owner of two airplanes: (1) 1990 Gulfstream G-IV, FAA
 22 registration mark N711GL ("Gulfstream") and (2) 2000 Beechcraft Super King Air 350, FAA
 23 registration mark N350GL ("Super King"). The Gulfstream and Super King are hereinafter
 24 collectively referred to as the "Airplanes."
 25          The Roy T. Eddleman Living Trust Under Agreement dated August 17, 2000 (the
 26 “Eddleman Trust”) is a member of G & E Partners LLC.
 27          Under the Amended and Restated Operating Agreement of G & E Partners LLC, dated
 28 April 1, 2019 (the “Operating Agreement”), GK is listed as the other member of that entity.

                                                     4
Case 2:20-bk-21020-BR       Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59               Desc
                             Main Document    Page 5 of 21

  1 However, it is unclear whether GK or Girardi should be considered as the other member of G &
  2 E Partners LLC because there are documents and pleadings indicating that Girardi was the
  3 owner of the Airplanes before the Airplanes were transferred to G & E Partners LLC as capital
  4 contribution. In addition, Girardi contributed $1 million as capital contribution. However, there
  5 are also documents that indicate that GK held title to the Airplanes before they were transferred
  6 to G & E Partners LLC. In addition, GK's books and records reflect that GK spent
  7 approximately $1 million annually on maintenance and repair of the Airplanes.
  8          Since GK and Girardi are in bankruptcy, the Eddleman Trust has funded certain of the

  9 operating and maintenance expenses of G & E Partners LLC, including those expenses that the
 10 other member of G & E Partners LLC (either Girardi or GK) was obligated to fund under the
 11 Operating Agreement. As of the date of this Agreement, in addition to its obligations under the
 12 Operating Agreement, the Eddleman Trust has paid a total of $105,992.61 (the “Prior
 13 Payments”) on behalf of Girardi or GK.
 14 C.       The Agreement

 15          Following discussions, the Girardi Trustee, the GK Trustee and the Eddleman Trust have

 16 agreed to: (i) market the Airplanes for sale, and the Eddleman Trust has agreed to manage the
 17 sales efforts, (ii) authorize the Eddleman Trust to continue funding Girardi’s or GK’s portion of
 18 the expenses relating to the maintenance of G & E Partners LLC and the operation of the
 19 Airplanes until the first of the two Airplanes is sold (the payments hereafter made on behalf of
 20 Girardi or GK, together with the Prior Payments are herein collectively referred to as the
 21 “Reimbursable Payments”); and (iii) resolve their disputes regarding their respective claims in
 22 connection with the Airplanes.
 23          The Agreement provides, in pertinent part, as follows:

 24          1.     The Eddleman Trust is vested with authority to market and sell the Airplanes,

 25                 including engaging a broker, receiving purchase offers, and executing necessary

 26                 sale documents.

 27          2.     Subject to substantiation, the Eddleman Trust shall be reimbursed for the

 28                 Reimburseable Expenses from the net sale proceeds received from the sale of the

                                                     5
Case 2:20-bk-21020-BR        Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                  Desc
                              Main Document    Page 6 of 21

  1                 first of the two Airplanes. Following the repayment in full of the Reimbursable

  2                 Payments, (i) all subsequent operating and maintenance expenses of G & E

  3                 Partners LLC shall be paid by G & E Partners LLC from the net sales proceeds

  4                 that were not used to repay the Reimbursable Payments, and (ii) the Eddleman

  5                 Trust shall no longer be requested to make any further payments on behalf of, or

  6                 advances to G & E Partners LLC.

  7          3.     Proceeds from the sale of the Airplanes shall be distributed as follows:

  8                 a.      Broker’s commissions and other costs of sale;

  9                 b.      Payment of the Reimburseable Expenses to the Eddleman Trust;

 10                 c.      Balance of the next sale proceeds following the sale of both Airplanes

 11                 shall be divided equally among the Eddelman Trust, the Girardi Trustee for the

 12                 benefit of the Debtor’s bankruptcy estate and the GK Trustee for the benefit of

 13                 the Girardi Keese bankruptcy estate.

 14          4.     The Agreement is subject to Bankruptcy Court approval.

 15          5.     The parties shall release each other from claims relating to the Airplanes.

 16          A true and correct copy of the Agreement is attached to the Declaration of Jason M.

 17 Rund as Exhibit 1 and is incorporated herein by this reference.
 18                                                   II.

 19                        THE COMPROMISE SHOULD BE APPROVED

 20          A.     The Bankruptcy Rules Allow The Court To Approve Compromises Of

 21                 Controversies.

 22          Rule 9019 states that “the court may approve a compromise or settlement.” Fed. R.

 23 Bankr. P. 9019(a). The “may” language of Rule 9019 indicates that the approval or disapproval
 24 of a proposed settlement lies within the sound discretion of the Court. For the reasons set forth
 25 below, the Court should approve the proposed Agreement.
 26          B.     Case Law Supports Approval Of The Proposed Settlement.

 27          It is well-established that, as a matter of public policy, settlements are favored over

 28 continued litigation. See, e.g., In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986); In

                                                       6
Case 2:20-bk-21020-BR        Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                Desc
                              Main Document    Page 7 of 21

  1 re Blair, 538 F.2d 849, 851 (9th Cir. 1976); In re Heissenger Resources, Ltd., 67 B.R. 378,
  2 382 (C.D. Ill. 1986).
  3           The focus of inquiry in reviewing and approving compromises is whether the

  4 settlement is reasonable under the particular circumstances of the case. See In re General
  5 Store of Beverly Hills, 11 B.R. 539 (9th Cir. BAP 1981). It is not the bankruptcy judge’s
  6 responsibility to decide the numerous questions of law and fact with respect to the merits of
  7 the litigation, but rather to “canvas the issues and see whether the settlement falls below the
  8 lowest point of the range of reasonableness.” Heissenger Resources, supra, 67 B.R. at 383.
  9           Among the factors to be considered in determining whether a settlement is fair,

 10 equitable and reasonable are the following:
 11                  (a)     the probability of success in the litigation;

 12                  (b)     any impediments to collection;

 13                  (c)     the complexity, expense, inconvenience and

 14                          delay of litigation; and

 15                  (d)     the interest of creditors with deference to

 16                          their reasonable opinions.

 17 See A & C Properties, supra, 784 F.2d at 1381.
 18           From an analysis of the foregoing factors, the Court should conclude that the terms of

 19 the Agreement are fair and equitable and well within the range of reasonableness.
 20                  1.      The Probability Of Success Is Uncertain

 21           Without the Agreement, the parties will have to resolve their potential fraudulent

 22 transfer claims against each other through litigation, which has no certainty of success for this
 23 estate.
 24                  2.      Impediments to Collection

 25           There is no impediment to collection. Rather, the Agreement provides the mechanism

 26 by which the estate shall receive funds from the sale of the Airplanes.
 27 ///
 28 ///

                                                        7
Case 2:20-bk-21020-BR        Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                   Desc
                              Main Document    Page 8 of 21

  1                 3.      Complexity of Issues And Proceeding With Administration Would

  2                         Result In Additional Fees And Expense For The Estate And Would Be

  3                         Inconvenient

  4          In lieu of settlement, this estate will have to incur litigation fees and expenses to

  5 establish its interest in the Airplanes, with no guarantee of a better result. Administration will
  6 also be delayed by any litigation that would have to be commenced to resolve the parties’
  7 claims against each other.
  8                 4.      Interest of Creditors

  9          The Agreement allows this estate to receive one-third of the net proceeds from the sale

 10 of the Airplanes after payment of the broker’s/sale costs and the Reimburseable Expenses
 11 without having to resolve any disputes with the GK Trustee and the Eddleman Trust through
 12 potentially expensive and risky litigation. Moreover, the Agreement facilitates the sale of the
 13 Airplanes, the continuing maintenance costs of which are eroding the amount of proceeds that
 14 would be received by the estate from a sale of the Airplanes. Stated in another way, the
 15 Agreement only benefits the estate – with no downside.
 16          For these reasons, the Trustee has exercised sound business judgment in entering into the

 17 Agreement with the GK Trustee and the Eddleman Trust. The Trustee respectfully submits that
 18 the Agreement is in the best interest of the estate and should be approved by this Court.
 19                                                 III.

 20                                          CONCLUSION

 21          Based upon the foregoing, the Trustee respectfully that the Court enter an order:

 22          1.     Granting the Motion;

 23          2.     Approving the Agreement;

 24          3.     Authorizing and directing the Girardi Trustee, the GK Trustee, and the Eddleman

 25                 Trust to take any other steps necessary to effectuate the Agreement; and

 26 ///
 27 ///
 28 ///

                                                       8
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59         Desc
                         Main Document    Page 9 of 21

  1       4.    Providing such other and further relief as is just and proper.

  2 DATED: May 17, 2021                LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

  3                                    By: /s/ Carmela T. Pagay
                                               CARMELA T. PAGAY
  4                                            Attorneys for Jason M. Rund
  5                                            Chapter 7 Trustee

  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  9
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 10 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 11 of 21




                            EXHIBIT “1”
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 12 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 13 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 14 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 15 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 16 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 17 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 18 of 21
Case 2:20-bk-21020-BR   Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59   Desc
                        Main Document     Page 19 of 21
Case 2:20-bk-21020-BR                Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                                       Desc
                                     Main Document     Page 20 of 21
                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled CHAPTER 7 TRUSTEE’S MOTION TO
      APPROVE COMPROMISE UNDER FRBP 9019; MEMORANDUM OF POINTS AND AUTHORITIES
  4   AND DECLARATION IN SUPPORT THEREOF will be served or was served (a) on the judge in
      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  8
               Robert D Bass bob.bass47@icloud.com
  9            William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
               Daren Brinkman office@brinkmanlaw.com, 7764052420@filings.docketbird.com
 10            Joseph P Buchman jbuchman@bwslaw.com, dwetters@bwslaw.com
               Debra E Cardarelli dcardarelli@lesnickprince.com, jmack@lesnickprince.com
 11            Jamie P Dreher jdreher@downeybrand.com,
                mfrazier@downeybrand.com;courtfilings@downeybrand.com
 12            Brian D Fittipaldi brian.fittipaldi@usdoj.gov
               Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com, C194@ecfcbis.com
 13            Brian S Healy brian@tw2law.com
               Eve H Karasik ehk@lnbyb.com
 14            Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
               Matthew A Lesnick matt@lesnickprince.com,
 15             matt@ecf.inforuptcy.com;jmack@lesnickprince.com
               Gordon G May hpc@ggb-law.com
 16            Randall P Mroczynski randym@cookseylaw.com
               Lisa J Nilmeier lnilmeier@milano-ri.com, lisanilmeier@gmail.com
 17            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
 18            Brian A Paino bpaino@mcglinchey.com, irvineECF@mcglinchey.com
               Laura J Portillo Attorneys@portilloronk.com
 19            Christopher E Prince cprince@lesnickprince.com,
                jmack@lesnickprince.com;cprince@ecf.courtdrive.com;jnavarro@lesnickprince.com
 20            Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
               Summer M Shaw ss@shaw.law,
 21             shawsr70161@notify.bestcase.com;shawsr91811@notify.bestcase.com
               David B Shemano dshemano@shemanolaw.com
 22            Felicita A Torres torres@g-tlaw.com
               United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
 23            Beth Ann R Young bry@lnbyb.com
               Christian J Younger christian@youngerlawsb.com,
 24             youngercr88474@notify.bestcase.com
               Ryan D Zick rzick@ppplaw.com, bnesbitt@ppplaw.com
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21020-BR                Doc 195 Filed 05/19/21 Entered 05/19/21 13:57:59                                       Desc
                                     Main Document     Page 21 of 21
      2. SERVED BY UNITED STATES MAIL: On May 19, 2021, I served the following persons and/or
  1   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
  2   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
  3
  4   Debtor                                                                 Debtor
      Thomas Vincent Girardi                                                 Thomas Vincent Girardi
  5   1126 Wilshire Boulevard                                                100 Los Altos Drive
      Los Angeles, CA 90017                                                  Pasadena, CA 91105
  6
      Robert Girardi
  7   3662 Aquarius Drive
      Huntington Beach, CA 92649
  8
                                                                              Service information continued on attached page
  9
 10   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 11   on May 19, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 12   mail to, the judge will be completed no later than 24 hours after the document is filed.
 13   None.
 14
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 15   true and correct.
 16    May 19, 2021                   Stephanie Reichert                                 /s/ Stephanie Reichert
       Date                           Type Name                                          Signature
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
